IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-14-00357-CV

MARGARET CANNON,
                                                                       Appellant
v.

CONNIE SPENCE,
                                                                       Appellee



                             From the 272nd District Court
                                  Brazos County, Texas
                            Trial Court No. 13-002189-CV-272


                               MEMORANDUM OPINION


        On November 24, 2014 and December 2, 2014, appellant, Margaret L. Cannon, filed

pro se notices of appeal, challenging judgments granted in favor of numerous parties. 1 In

the current appeal, Cannon complains about the trial court’s dismissal of her claims


        1 On January 22, 2015, we severed and dismissed Cannon’s claims against Officer Tristan Lopez,
Officer Bobby Williams, and the City of Bryan. See generally Cannon v. Bowser, Nos. 10-14-00357-CV, 10-15-
00011-CV, 10-15-00012-CV, 2015 Tex. App. LEXIS 585 (Tex. App.—Waco Jan. 22, 2015, no pet.) (mem. op.).
In addition, on July 30, 2015, this Court severed and dismissed Cannon’s claims against Deputy Melvin
Bowser. See generally Cannon v. Bowser, No. 10-15-00249-CV, 2015 Tex. App. LEXIS 7926 (Tex. App.—Waco
July 30, 2015, no pet. h.) (mem. op.).
against Connie Spence. As expressed in her pro se briefs, it appears that Cannon takes

issue with the manner in which Spence handled stalking complaints made by Cannon

against her sister.

       As noted in our prior opinion, Cannon timely filed her notice of appeal as to

Spence. See Cannon v. Bowser, Nos. 10-14-00357-CV, 10-15-00011-CV, 10-15-00012-CV,

2015 Tex. App. LEXIS 585, at *5 (Tex. App.—Waco Jan. 22, 2015, no pet.) (mem. op.).

Thereafter, Cannon filed her appellant’s brief and a substantially similar “Supplemental

Appellant Brief.” Attached to her filings are numerous exhibits, including an Adult

Protective Services (“APS”) report purportedly filed by Ronnie Hampston. This report

appears to be the basis of Cannon’s complaints against Spence, who is noted as the APS

supervisor in the report. The primary allegation in this report is physical neglect, which

was reported by Cannon’s sister, Liz Jacobson. Cannon complains that the report

contains numerous defamatory statements, including an assertion that she is a hoarder

who appears to be suffering from schizophrenia or manic depression. Cannon believes

that Jacobson concocted these allegations and this report to ensure that Cannon would

be disinherited.

        Despite the allegations contained in the APS report, Cannon does not adequately

explain in her briefs how the trial court erred in granting Spence’s motion to dismiss or

how Spence violated the Texas Tort Claims Act. Further, she does not cite relevant




Cannon v. Spence                                                                    Page 2
authority demonstrating that the trial court erred in granting Spence’s motion to dismiss. 2

See TEX. R. APP. P. 38.1(i).

         Moreover, Cannon acknowledges in her supplemental brief that she sued “the

individuals rather than the governmental entities who employed them.                               Appellant

believed she was taking the least invasive course of action . . . .” However, the trial court

noted, at the hearing on Spence’s motion to dismiss, that Cannon had sued the wrong

party.

         Nevertheless, it is undisputed that Spence is a government employee for the Texas

Department of Family and Protective Services. And in her original answer, Spence

asserted that Cannon’s complaints center on conduct that is within the general scope of

Spence’s employment with the Texas Department of Family and Protective Services. We

agree.

         As such, we conclude that section 101.106(f) of the Texas Civil Practice and

Remedies Code required the trial court to dismiss Cannon’s Texas Tort Claims Act claims

against Spence. See TEX. CIV. PRAC. & REM. CODE ANN. § 101.106(f) (West 2011)3; see


         2 Cannon’s briefs contain numerous deficiencies, including a failure to double space her briefs, no
table of contents, a non-compliant index of authorities, and no summary of the argument. See TEX. R. APP.
P. 9.4(d), 38.1(b)-(c), (h). Additionally, the certificate of service in each of Cannon’s briefs also appears to
be non-compliant. See id. at R. 9.5(e) (stating that a certificate of service must be signed by the person who
made the service and must state the date and manner of service, the name and address of each person
served, and if the person served is a party’s attorney, the name of the party represented by that attorney).
We invoke and apply Texas Rule of Appellate Procedure 2 to suspend the requirements of rules 9.4, 9.5,
and 38.1 and will address Cannon’s complaint against Spence. See id. at R. 2.

         3   Section 101.106(f) of the Texas Civil Practice and Remedies Code provides that:


Cannon v. Spence                                                                                        Page 3
Alexander v. Walker, 435 S.W.3d 789, 791 (Tex. 2014)4; Tex. Adjutant General’s Office v.

Ngakoue, 408 S.W.3d 350, 357-58 (Tex. 2013). Therefore, we cannot say that Cannon has

satisfied her burden of demonstrating that the trial court erred in granting Spence’s

motion to dismiss.           Accordingly, we overrule Cannon’s sole issue and affirm the

judgment of the trial court.




                                                           AL SCOGGINS
                                                           Justice



        If a suit is filed against an employee of a governmental unit based on conduct within the
        general scope of that employee’s employment and if it could have been brought under this
        chapter against the governmental unit, the suit is considered to be against the employee in
        the employee’s official capacity only. On the employee’s motion, the suit against the
        employee shall be dismissed unless the plaintiff files amended pleadings dismissing the
        employee and naming the governmental unit as defendant on or before the 30th day after
        the date the motion is filed.

TEX. CIV. PRAC. & REM. CODE ANN. § 101.106(f) (West 2011).

        4   In Alexander v. Walker, the Texas Supreme Court noted the following:

        In TAGO, we recognized when suit is brought against a government employee for conduct
        within the general scope of his employment, and suit could have been brought under the
        TTCA against the government, subsection 101.106(f) provides that the suit is considered to
        be against the employee in the employee’s official capacity only. We explained that such
        a suit is not a suit against the employee; it is, in all but name only, a suit against the
        governmental unit. This is because a suit against an employee in his official capacity
        actually seeks to impose liability against the governmental unit rather than on the
        individual specifically named. Accordingly, we held in TAGO that a suit against a
        government employee in his official capacity pursuant to subsection (f) is essentially a suit
        against the employer and therefore does not trigger the bar to suit against the government
        under subsection (b). We also indicated in TAGO that subsection (f) provides the
        appropriate avenue for dismissal of an employee who is considered to have been sued in
        his official capacity.

435 S.W.3d 789, 791 (Tex. 2014) (internal citations & quotations omitted).

Cannon v. Spence                                                                                        Page 4
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed September 3, 2015
[CV06]




Cannon v. Spence                                Page 5